As filed with the Securities and Exchange Commission on February 4, 2014 File No. U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. [ ] Franklin Investors Securities Trust (Exact Name of Registrant as Specified in Charter) (650) 312-2000 (Registrant's Area Code and Telephone Number) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of Principal Executive Offices: Number, Street, City, State, and Zip Code) Craig S. Tyle, One Fra nklin Parkway, San Mateo, Ca 94403-1906 (Name and Address of Agent for Service) Copies to: Bruce G. Leto, Esquire Stradley, Ronon, Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103-7098 Approximate Date of Proposed Public Offering: As soon as practicable after this Registration Statement becomes effective under the Securities Act of 1933, as amended. Title of the securities being registered: Class A1, Class R6 and Advisor Class Shares of common stock, no par value, of Franklin Adjustable U.S. Government Securities Fund. No filing fee is due because Registrant is relying on Section 24(f) of the Investment Company Act of 1940, as amended. It is proposed that the filing will become effective on March 6, 2014 pursuant to Rule 488 under the Securities Act of 1933. [FRANKLIN TEMPLETON LOGO] FRANKLIN LIMITED MATURITY U.S. GOVERNMENT SECURITIES FUND IMPORTANT SHAREHOLDER INFORMATION These materials are for a Special Meeting of Shareholders of Franklin Limited Maturity U.S. Government Securities Fund (“Limited Maturity Fund”) scheduled for May 30, 2014, at 2:00 p.m., Pacific time. They discuss a proposal to be voted on at the meeting and contain a Notice of Special Meeting of Shareholders, a Prospectus/Proxy Statement, and a proxy card. A proxy card is, in essence, a ballot. When you complete a proxy card, it tells us how you wish the individual(s) named on your proxy to vote on important issues relating to Limited Maturity Fund. If you complete, sign and return a proxy card, we’ll vote it exactly as you tell us. If you simply sign and return a proxy card, we’ll vote it in accordance with the Board of Trustees’ recommendations on page [3] of the Prospectus/Proxy Statement. We urge you to spend a few minutes reviewing the proposal in the Prospectus/Proxy Statement. Then, fill out the proxy card and return it to us so that we know how you would like to vote. We welcome your comments. If you have any questions, call Fund Information at (800) DIAL BEN ® or (800) 342-5236. TELEPHONE AND INTERNET VOTING For your convenience, you may be able to vote by telephone or through the Internet, 24 hours a day. If your account is eligible, separate instructions are enclosed. [FRANKLIN TEMPLETON LOGO] FRANKLIN LIMITED MATURITY U.S.
